
	
		II
		110th CONGRESS
		2d Session
		S. 3215
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2008
			Mr. Domenici (for
			 himself, Mr. Sessions,
			 Ms. Landrieu, and
			 Ms. Murkowski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of Energy to enter into
		  cooperative agreements with private entities to share the cost of obtaining
		  construction and operating licenses for certain types of recycling facilities,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthening Management of
			 Advanced Recycling Technologies Act of 2008 or the
			 SMART Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Nuclear Regulatory Commission.
			(2)Private
			 entityThe term private
			 entity means—
				(A)a person, municipality, or electric utility
			 (as those terms are defined in section 3 of the Federal Power Act (16 U.S.C.
			 796)); and
				(B)any legal successor, representative, agent,
			 or agency of any person or entity described in subsection (a).
				(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Cost-share
			 commercial nuclear licensing program
			(a)In
			 generalThe Secretary shall offer to enter into 1 or more
			 cooperative agreements with private entities—
				(1)to develop the
			 required licensing documentation and technical criteria for new recycling
			 plants, as determined by the Commission by rule;
				(2)to conduct design
			 and engineering work on not less than 1, but not more than 2, recycling
			 technology designs—
					(A)that is
			 sufficient to develop the designs to a state of design completion; and
					(B)to allow for the
			 development of firm cost estimates with respect to the development of the
			 recycling technologies; and
					(3)to share the cost
			 of obtaining construction and operating licenses for not more than 2 used fuel
			 recycling facilities with a maximum individual capacity of 2,500 metric tons
			 per year and a minimum capacity of not less than 500 metric tons.
				(b)Competitive
			 basisAssistance under this section shall be awarded on a
			 competitive basis.
			(c)Matching
			 fundsAs a condition of awarding assistance under this section,
			 the Secretary shall require that Federal funds provided under this section be
			 matched with equal matching funds from a non-Federal source.
			(d)PrerequisitesAssistance
			 under this section shall be awarded only to private entities that propose to
			 develop recycling facilities that—
				(1)do not separate
			 pure plutonium;
				(2)reduce the burden
			 on geological repositories for ultimate waste disposal;
				(3)promote
			 extraction of additional useful energy from used fuel from recycling or
			 reuse;
				(4)use only fuel
			 that is produced from reactors that are located in the United States;
			 and
				(5)produce fuel for
			 civilian nuclear power reactors that are located in the United States.
				4.Long-term
			 contracts for recycling commercial used nuclear fuel
			(a)In
			 generalSubject to subsection (b), the Secretary shall offer to
			 enter into long-term contracts with private entities to recycle commercial used
			 nuclear fuel.
			(b)PrerequisitesThe
			 Secretary may enter into a long-term contract under subsection (a) only if the
			 recycling—
				(1)does not separate
			 pure plutonium;
				(2)reduces the
			 burden on geological repositories for ultimate waste disposal;
				(3)promotes
			 extraction of additional useful energy from used fuel from recycling or
			 reuse;
				(4)uses only fuel
			 that is produced from reactors that are located in the United States;
			 and
				(5)produces fuel for
			 civilian nuclear power reactors that are located in the United States.
				5.Incentives for
			 siting of temporary used fuel storage facilities
			(a)DefinitionsIn
			 this section:
				(1)AgreementThe
			 term agreement means a temporary used fuel storage facility
			 agreement entered into under subsection (e).
				(2)First used fuel
			 receiptThe term first used fuel receipt means the
			 receipt of used fuel by a temporary used fuel storage facility at a site within
			 the jurisdiction of a unit of local government that is a party to an
			 agreement.
				(3)Unit of local
			 governmentThe term unit of local government means
			 any borough, city, county, parish, town, township, village, or other general
			 purpose political subdivision of a State, or association of 2 or more political
			 subdivisions of a State.
				(4)Used
			 fuelThe term used fuel means—
					(A)high-level
			 radioactive waste produced by facilities with which the Secretary has entered
			 into a long-term contract under section 4; or
					(B)used nuclear
			 fuel.
					(b)AuthorizationThe
			 Secretary shall offer to enter into temporary used fuel storage facility
			 agreements in accordance with this section.
			(c)Notice from
			 units of local government to SecretaryNot later than 180 days
			 after the date of enactment of this Act, representatives of a unit of local
			 government may submit to the Secretary written notice that the unit of local
			 government is willing to have a privately owned and operated temporary used
			 fuel storage facility located at an identified site within the jurisdiction of
			 the units of local government.
			(d)Preliminary
			 compensation
				(1)In
			 generalThe Secretary shall make payments of $1,000,000 each year
			 to not more than 11 units of local government that have submitted notices under
			 subsection (c).
				(2)Multiple
			 noticesIf more than 11 notices are received under subsection
			 (c), the Secretary shall make payments to the first 11 units of local
			 government, based on the order in which the notices are received.
				(3)TimingThe
			 payments shall be made annually for a 3-year period, on the anniversary date of
			 the filing of the notice under subsection (c).
				(e)Agreement
				(1)In
			 generalOn the docketing of an application for a license for a
			 temporary used fuel storage facility at a site within the jurisdiction of an
			 unit of local government by the Commission, the Secretary shall offer to enter
			 into a temporary used fuel storage facility economic impact agreement with the
			 unit of local government.
				(2)Terms and
			 conditionsAn agreement between the Secretary and a unit of local
			 government under this subsection shall contain such terms and conditions
			 (including such financial and institutional arrangements) as the Secretary and
			 the unit of local government determine to be reasonable and appropriate.
				(3)AmendmentAn
			 agreement may be—
					(A)amended only with
			 the mutual consent of the parties to the agreement; and
					(B)terminated only
			 in accordance with paragraph (4).
					(4)TerminationThe
			 Secretary shall terminate an agreement if the Secretary determines that any
			 major element of the temporary used fuel storage facility required under the
			 agreement will not be completed.
				(5)Number of
			 agreementsNot more than 2 agreements may be in effect at any
			 time.
				(6)Payment
			 schedule
					(A)In
			 generalIf the Secretary enters into an agreement under this
			 subsection, the Secretary shall make to the unit of local government and the
			 State in which the unit of local government is located—
						(i)payments
			 of—
							(I)on the date of
			 entering into the agreement under this subsection, $6,000,000;
							(II)during the
			 period beginning on the date of entering into an agreement and ending on the
			 date of first used fuel receipt or denial of the license application for a
			 temporary used fuel storage facility by the Commission, whichever is later,
			 $10,000,000 for each year; and
							(III)during the
			 period beginning on the date of first used fuel receipt and ending on the date
			 of closure of the facility, a total of the higher of—
								(aa)$15,000,000 for
			 each year; or
								(bb)$15,000 per
			 metric ton of used fuel received at the facility for each year, up to a maximum
			 of $25,000,000 for each year; and
								(ii)a
			 payment of $20,000,000 on closure of the facility.
						(B)Timing of
			 annual paymentsThe Secretary shall make annual payments under
			 subparagraph (A)(i)—
						(i)in
			 the case of annual payments described in subparagraph (A)(i)(II), on the
			 anniversary of the date of the docketing of the license application by the
			 Commission; and
						(ii)in
			 the case of annual payments described in subparagraph (A)(i)(III), on the date
			 of the first used fuel receipt and thereafter on the anniversary date of the
			 first used fuel receipt, in lieu of annual payments described in subparagraph
			 (A)(i)(II).
						(C)Termination of
			 authoritySubject to subparagraph (A)(ii), the authority to make
			 payments under this paragraph terminates on the date of closure of the
			 facility.
					6.Acceptance,
			 storage, and settlement of claims
			(a)In
			 generalThe Secretary shall offer to enter into a long-term
			 contract for the storage of used fuel from civilian nuclear power plants with a
			 private entity that owns or operates an independent used fuel storage facility
			 licensed by the Commission that is located within the jurisdiction of a unit of
			 local government to which payments are made pursuant to section 5(e).
			(b)Settlement and
			 acceptance of used fuel
				(1)In
			 generalAt the request of a party to a contract under section
			 302(a) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(a)), the
			 Secretary may enter into an agreement for the settlement of all claims against
			 the Secretary under a contract for failure to dispose of high-level radioactive
			 waste or used nuclear fuel not later than January 31, 1998.
				(2)Terms and
			 conditionsA settlement agreement described in paragraph
			 (1)—
					(A)shall contain
			 such terms and conditions (including such financial and institutional
			 arrangements) as the Secretary and the party to the contract determine to be
			 reasonable and appropriate; and
					(B)may include the
			 acceptance of used fuel from the party to the contract for storage at a
			 facility with respect to which the Secretary has a long-term contract under
			 paragraph (1).
					(c)Effect of
			 acceptanceAcceptance of used fuel by the Secretary under
			 subsection (b) shall constitute transfer of title to the Secretary.
			(d)Priority for
			 acceptance for closed facilitiesIf a request for fuel acceptance
			 is made under paragraph (2) by a facility that has produced used nuclear fuel
			 and that is shut down permanently and the facility has been decommissioned, the
			 Secretary shall provide priority for the acceptance of the fuel produced by the
			 facility.
			(e)Transportation
			 of used fuel
				(1)In
			 generalThe Secretary shall provide for the transportation of
			 used fuel accepted by the Secretary under this subsection.
				(2)Systems and
			 components
					(A)In
			 generalThe Secretary shall procure all systems and components
			 necessary to transport used fuel from facilities designated by contract holders
			 to 1 or more storage facilities under this subsection.
					(B)CasksThe
			 Secretary shall—
						(i)use
			 transportation and storage casks that are approved by the Commission in use at
			 facilities designated by contract holders; and
						(ii)compensate the
			 owner and operator of each facility for the use of the casks.
						7.Funding
			(a)Contracts and
			 feesSection 302(a) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10222(a)) is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 (2) For and inserting the following:
						
							(2)Fee for
				electricity from civilian nuclear power reactors
								(A)In
				generalFor
								;
				and
					(B)by adding at the
			 end the following:
						
							(B)Adjusted
				feeFor electricity generated by a civilian nuclear power reactor
				and sold on or after the date that is 90 days after the date of enactment of
				the Strengthening Management of Advanced
				Recycling Technologies Act of 2008, the fee under paragraph (1)
				shall be 1 mill per kilowatt-hour.
							;
				and
					(2)in paragraph
			 (4)—
					(A)by designating
			 the first through fifth sentences as subparagraphs (A) through (E),
			 respectively; and
					(B)by striking
			 subparagraph (E) (as so designated) and inserting the following:
						
							(E)Effective date
				of adjusted feeThe adjusted fee proposed by the Secretary shall
				be effective on the date a law is enacted approving the proposed adjustment of
				the
				Secretary.
							.
					(b)Establishment
			 of nuclear waste fundsSection 302 of the Nuclear Waste Policy
			 Act of 1982 (42 U.S.C. 10222) is amended by striking subsection (c) and
			 inserting the following:
				
					(c)Establishment
				of nuclear waste funds
						(1)Nuclear Waste
				Revolving Fund
							(A)EstablishmentThere
				is established in the Treasury of the United States a separate revolving fund,
				to be known as the Nuclear Waste Revolving Fund (referred to in this section as
				the Waste Fund).
							(B)ContentsSubject
				to paragraph (2)(B)(i), the Waste Fund shall consist of—
								(i)all interest
				realized by the Secretary under subsection (e), which have been and shall be
				deposited in the Waste Fund immediately on receipt;
								(ii)any
				appropriation made to the Waste Fund; and
								(iii)any unexpended
				balances available on January 7, 1983, for functions or activities necessary or
				incident to the disposal of civilian high level radioactive waste or civilian
				used nuclear fuel, which shall be transferred to the Waste Fund on the date of
				enactment of this subparagraph.
								(2)Nuclear Waste
				Legacy Fund
							(A)EstablishmentThere
				is established in the Treasury of the United States a separate fund, to be
				known as the Nuclear Waste Legacy Fund (referred to in this section as the
				Legacy Fund).
							(B)ContentsThe
				Legacy Fund shall consist of—
								(i)the amount of the
				corpus minus $1 billion which shall be transferred from the Waste Fund on the
				date of enactment of this subparagraph;
								(ii)fees paid under
				subsections (a) and (b); and
								(iii)any
				appropriations made to the Legacy
				Fund.
								.
			(c)Authorized uses
			 of nuclear waste fundsSection 302(d) of the Nuclear Waste Policy
			 Act (42 U.S.C. 10222(d)) is amended in the first sentence—
				(1)in the matter
			 preceding paragraph (1), by inserting management of used nuclear fuel
			 or after only for purposes of;
				(2)in paragraph (5),
			 by striking and after the semicolon at the end;
				(3)in paragraph (6),
			 by striking and 219. and inserting 141, and 219 and
			 section 5 of the Strengthening Management of
			 Advanced Recycling Technologies Act of 2008; and;
			 and
				(4)by inserting
			 after paragraph (6) the following:
					
						(7)any costs
				associated with storage and recycling of used nuclear fuel incurred pursuant to
				sections 3, 4, and 5 of the Strengthening
				Management of Advanced Recycling Technologies Act of
				2008.
						.
				(d)Administration
			 of fundsSection 302(e) of the Nuclear Waste Policy Act of 1982
			 (42 U.S.C. 10222(e)) is amended—
				(1)by redesignating
			 paragraphs (4) through (6) as paragraphs (6) through (8), respectively;
			 and
				(2)by striking
			 (e) Administration of
			 waste fund and all that follows through the end of
			 paragraph (3) and inserting the following:
					
						(e)Administration
				of funds
							(1)In
				generalThe Secretary of the Treasury shall maintain the Waste
				Fund and the Legacy Fund (referred to in this subsection as the
				Funds).
							(2)Annual
				reportsAfter consultation with the Secretary of the Treasury,
				the Secretary shall report annually to Congress on the financial condition and
				operations of the Funds during the preceding fiscal year.
							(3)Budget
								(A)SubmissionThe
				Secretary shall submit the budget of the Funds to the Office of Management and
				Budget triennially along with the budget of the Department of Energy submitted
				in accordance with chapter 11 of title 31, United States Code.
								(B)AdministrationThe
				budget of the Funds shall—
									(i)contain estimates
				made by the Secretary of expenditures from the Funds, and other relevant
				financial matters, for the succeeding 3 fiscal years; and
									(ii)be included in
				the budget for the United States Government.
									(4)Expenditures
								(A)Waste
				Fund
									(i)In
				generalSubject to subsection (d) and any limitations in
				appropriations Acts, the Secretary may make expenditures from the Waste Fund
				without further appropriation and without fiscal year limitation to carry out
				this Act.
									(ii)Certain
				paymentsNotwithstanding clause (i), the Secretary shall make
				expenditures from the Waste Fund to make payments under contracts and
				agreements entered into by the Secretary under sections 4(a), 5(e), and 5(f) of
				the Strengthening Management of Advanced
				Recycling Technologies Act of 2008 without further appropriation
				and without fiscal year limitation.
									(B)Legacy
				FundThe Secretary may make expenditures from the Legacy Fund,
				subject to appropriations, to remain available until expended.
								(5)InvestmentsIf
				the Secretary determines that either of the Funds contains at any time amounts
				in excess of current needs, the Secretary may request the Secretary of the
				Treasury to invest such amounts, or any portion of such amounts as the
				Secretary determines to be appropriate, in obligations of the United
				States—
								(A)having maturities
				determined by the Secretary of the Treasury to be appropriate to the needs of
				the Fund; and
								(B)bearing interest
				at rates determined to be appropriate by the Secretary of the Treasury, taking
				into consideration the current average market yield on outstanding marketable
				obligations of the United States with remaining periods to maturity comparable
				to the maturities of those investments, except that the interest rate on the
				investments shall not exceed the average interest rate applicable to existing
				borrowing.
								.
				(e)Conforming
			 amendments
				(1)Section 6 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10105) is repealed.
				(2)Section 302 of
			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) is amended by striking
			 the section heading and inserting the following: Nuclear Waste
			 Funds.
				8.Waste
			 confidenceFor purposes of a
			 determination by the Commission on whether to grant, amend, or renew any
			 license under the Atomic Energy Act of
			 1954 (42 U.S.C. 2011 et seq.) and this Act, the obligation of the
			 Secretary to develop a repository in accordance with the
			 Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10101 et seq.) shall provide sufficient and independent grounds for any
			 further findings by the Commission of reasonable assurances that used nuclear
			 fuel and high-level radioactive waste would be disposed of safely and in a
			 timely manner.
		
